DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 December 2021 has been entered.  Claims 1-20 are pending, and claims 1, 12 and 17 are amended.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in view of new grounds of rejection.  A new rejection based on Arora in view of Rantala and Lane is presented below to address the newly added limitations in claims 1, 12 and 17.  The applicant argues the secondary reference Rantala does not disclose measuring a type of motion including when a patient leaves the surface.  The applicant argues measuring when the patient leaves the surface would be irrelevant to sleep apnea because the patient will not be asleep when they leave the surface (bed).  The Office respectfully disagrees with the measurement being irrelevant to sleep apnea because this measurement could be indicative of sleep walking or whether to pause measurement since the patient is awake.  To address the newly added limitations, the prior art rejection is updated to include Lane which discloses a continuous piezoelectric, #104) positioned under a mattress to measure patient motion including if the patient has exited the patient location (i.e. the mattress) [par. 0017-0019].


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-5 and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2011/0245688) in view of Rantala (US 2016/0220197) and further in view of Lane et al. (US 2015/0077268), previously cited by Office.

[Claim 1] Arora discloses a system for providing continuous monitoring of a patient while reducing false alarms [pars. 0003, 0007], the system comprising: 
a first monitor device (electrocardiograph, #10) configured to measure one or more physiological attributes (electrocardiogram) associated with the patient [par. 0020]; 
a second monitor device (accelerometer, #32) configured to measure patient motion [par. 0022] configured to transmit a message (interpreted as a signal providing information) that level or threshold) and a type of motion (e.g. scratching or coughing) [pars. 0006-0007, 0023-0030]; and 
a processor (#22) coupled with the first monitor device and the second monitor device [pars. 0005, 0020], wherein the processor is configured to generate an alarm, based on data from the first monitor device corresponding to the one or more physiological attributes, and is further configured to suppress the alarm, based at least in part on the message from the second monitor device, to reduce (suppress) false alarms  based on the amount of motion and the type of motion [pars. 0019, 0023-0030].
Arora discloses the second monitor device is an accelerometer but does not disclose the accelerometer is positioned under a surface upon which the patient is supported.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device  (ECG monitor, #300) and a second monitor device comprising a bed motion sensor device (bed sensor, #100, typically a piezoelectric sensor under a mattress) coupled with a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the second monitor device in the form of an accelerometer taught by Arora with a bed motion sensor coupled with a mattress to measure the amount of motion on the surface upon which the patient is supported (bed) as taught by Rantala in order to detect motion artifacts within ECG signals to reduce the occurrence of false alarms due to patient movement, the substitution constituting a simple substitution of one known motion sensor for another known motion sensor. 
Arora in view of Rantala renders obvious the use of a bed motion sensor configured to transmit a message including the amount of motion on the surface but does not explicitly disclose the type of motion including when the patient leaves the surface.
piezoelectric, #104) positioned under a mattress to measure patient movement including if the patient has exited the patient location (i.e. the mattress) [par. 0016-0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the piezoelectric movement sensor in the system rendered obvious by Arora in view of Rantala to monitor for motion indicative of the patient leaving the surface (bed or mattress) as taught by Lane in order to further reduce the occurrence of false alarms due to the motion associated with the patient leaving the surface (bed or mattress) e.g. to go to the toilet.

[Claim 2] Arora, as applied to claim 1 above, discloses the first monitor device is an electrocardiograph but does not disclose the first monitor device is a multi-parameter physiological monitor device.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device (ECG monitor, #300) which may be a multi-parameter physiological monitor device configured to monitor multiple physiological attributes of the patient (the ECG monitor often includes impedance respiration, with secondary sensing of cardiac motion and patient movements) [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the electrocardiograph taught by Arora to be a multi-parameter physiological monitor which measures ECG, respiration, cardiac motion and patient movements as taught by Rantala in order to improve the system by providing more information to a health professional.
 
[Claim 3] Arora discloses the first monitor device comprises an electrocardiogram (ECG) device (electrocardiograph, #10) [par. 0020]

[Claim 4] Arora discloses the one or more physiological attributes are selected from the group consisting of a respiratory rate, a heart rate, a heart rhythm, a blood oxygen saturation level and a blood pressure (arrhythmia detected by electrocardiography) [pars. 0003, 0018, 0026-0027].

[Claim 5] Arora, as applied to claim 1 above, discloses the second monitor device comprises an accelerometer for measuring patient motion and that different motion detection features may be used to externally detect motion [pars. 0020-0021] but does not disclose a bed motion sensor device coupled with a mattress of a patient bed.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device  (ECG monitor, #300) and a second monitor device comprising a bed motion sensor device (bed sensor, #100) coupled with a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the second monitor device in the form of an accelerometer taught by Arora with a bed motion sensor coupled with a mattress as taught by Rantala in order to detect motion artifacts within ECG signals to reduce the occurrence of false alarms, the substitution constituting a simple substitution of one known motion sensor for another known motion sensor. 

[Claim 7] Arora discloses the processor suppresses the alarm by filtering false data from the first monitor device based on the patient motion (motion measurements may be used to compensate electrocardiographic signals to remove motion artifact) [pars. 0019, 0027, 0030; Fig. 7].

[Claim 8] Arora discloses the processor suppresses the alarm by suppressing an alarm condition identified by the first monitor device based on the patient motion [pars. 0007, 0019, 0023, 0026].

[Claim 9] Arora discloses suppression of the alarm by the processor is limited to a specified time period (alarm may be suppressed or delayed for a period time e.g. number of seconds after the last detected motion) [pars. 0026, 0030].

[Claim 10] Arora discloses the first monitor device comprises a contact monitor device (electrode in contact with skin of a patient to measure electrical signals), and the second monitor device comprises a non-contact monitor device (accelerometer not directly contacting a patient) [par. 0022].

[Claim 11] Arora, as applied to claim 10 above, discloses the second monitor device comprises a non-contact monitor device but does not disclose a piezoelectric device or a load cell device positioned under a mattress of a bed.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device  (ECG monitor, #300) and a second monitor device comprising a bed motion sensor device (bed sensor, #100), typically a piezoelectric sensor, under a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the second monitor device in the form of an accelerometer taught by Arora with a piezoelectric bed motion sensor under a mattress as taught by Rantala in order to detect motion artifacts within ECG signals to reduce the occurrence of false alarms, the substitution constituting a simple substitution of one known motion sensor for another known motion sensor. 

[Claim 12] Arora discloses a system for providing electrocardiogram (ECG) monitoring of a patient while reducing false alarms [pars. 0003, 0007], the system comprising: 
an ECG device (electrocardiograph, #10) [par. 0020]; 
a patient motion sensor device (accelerometers, #32) configured to measure patient motion [par. 0022] and transmit a message (interpreted as a signal providing information) that includes an amount of motion (level or threshold) and a type of motion (e.g. scratching or coughing) [pars. 0006-0007, 0023-0030]; and 
a processor (#22) coupled with the ECG device and the patient motion sensor device [pars. 0006, 0020], wherein the processor is configured to generate an alarm, based on data from the ECG device corresponding to a heart arrhythmia of the patient [par. 0018], and is further configured to suppress the alarm, based at least in part on message from the patient motion sensor device, to reduce false alarms based on the amount of motion and the type of motion [pars. 0019, 0023-0030].
Arora discloses the second monitor device is an accelerometer but does not discloses the accelerometer is positioned under a surface upon which the patient is supported.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device  (ECG monitor, #300) and a second monitor device comprising a bed motion sensor device (bed sensor, #100, typically a piezoelectric sensor under a mattress) coupled with a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the patient motion sensor device in the form of an accelerometer taught by Arora with a bed motion sensor coupled with a mattress as taught by Rantala in order to detect motion artifacts within ECG signals to reduce the occurrence of false alarms due to patient movement, the substitution constituting a simple substitution of one known motion sensor for another known motion sensor. 

Lane discloses a continuous patient monitoring system for reducing false alarms comprising a contactless first monitor device (piezoelectric, #104) positioned under a mattress to measure patient movement including if the patient has exited the patient location (i.e. the mattress) [par. 0016-0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the piezoelectric movement sensor in the system rendered obvious by Arora in view of Rantala to monitor for motion indicative of the patient leaving the surface (bed or mattress) as taught by Lane in order to further reduce the occurrence of false alarms due to the motion associated with the patient leaving the surface (bed or mattress) e.g. to go to the toilet.

[Claim 13] Arora, as applied to claim 12 above, discloses the second monitor device comprises an accelerometer for measuring patient motion and that different motion detection features may be used to externally detect motion [pars. 0020-0021] but does not disclose a bed motion sensor device coupled with a patient bed.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device  (ECG monitor, #300) and a second monitor device comprising a bed motion sensor device (bed sensor, #100) coupled with a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the patient motion device in the form of an accelerometer taught by Arora with a bed motion sensor coupled with a mattress as taught by Rantala in order to detect motion artifacts within ECG signals 

[Claim 14] Arora discloses the processor suppresses the alarm by filtering false data from the ECG device based on the patient motion (motion measurements may be used to compensate electrocardiographic signals to remove motion artifact) [pars. 0019, 0027, 0030; Fig. 7].

[Claim 15] Arora discloses the processor suppresses the alarm by suppressing an alarm condition identified by the ECG device based on the patient motion [pars. 0007, 0019, 0023, 0026].

[Claim 16] Arora discloses suppression of the alarm by the processor is limited to a specified time period (alarm may be suppressed or delayed for a period time e.g. number of seconds after the last detected motion) [pars. 0026, 0030].

[Claim 17] Arora discloses a method for providing electrocardiogram (ECG) monitoring of a patient while reducing false alarms, the method comprising: 
measuring an ECG of the patient using an ECG device (electrocardiograph, #10) [par. 0020]; 
detecting an alarm condition (arrhythmias) by the ECG device [par. 0018]; 
measuring motion of the patient, using a patient motion detection device (accelerometers, #32) [par. 0022]; 
generating a message based on the measured motion of the patient (interpreted as a signal providing information), the message including amount of motion (level or threshold) and a type of motion (e.g. scratching or coughing
suppressing the alarm condition, using a processor (#22) coupled with the ECG device [pars. 0006, 0020] and the motion detection device, based at least in part on the amount of motion and the type of motion [pars. 0019, 0023-0030]. 
Arora discloses the patient motion detection device is an accelerometer but does not disclose the accelerometer is positioned under a surface upon which the patient is supported.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device  (ECG monitor, #300) and a second monitor device comprising a bed motion sensor device (bed sensor, #100, typically a piezoelectric sensor under a mattress) coupled with a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the second monitor device in the form of an accelerometer taught by Arora with a bed motion sensor coupled with a mattress as taught by Rantala in order to detect motion artifacts within ECG signals to reduce the occurrence of false alarms due to patient motion, the substitution constituting a simple substitution of one known motion sensor for another known motion sensor.
Arora in view of Rantala renders obvious the use of a bed motion sensor configured to transmit a message including the amount of motion on the surface but does not explicitly disclose the type of motion including when the patient leaves the surface.
Lane discloses a continuous patient monitoring system for reducing false alarms comprising a contactless first monitor device (piezoelectric, #104) positioned under a mattress to measure patient movement including if the patient has exited the patient location (i.e. the mattress) [par. 0016-0019].
It would have been obvious to one of ordinary skill in the art before the effective filing date to use the piezoelectric movement sensor in the method rendered obvious by Arora in view of Rantala to monitor for motion indicative of the patient leaving the surface (bed or mattress) as taught by Lane in 

[Claim 18] Arora discloses wherein suppressing the alarm condition comprises filtering false arrhythmia data from the ECG device, based on the patient motion (distortion due to motion, e.g. scratching known to mimic arrhythmia, may be removed from the ECG plot) [pars. 0027, 0030].

[Claims 19-20] Arora, as applied to claim 17 above, discloses the second monitor device comprises a motion sensor but does not disclose a piezoelectric device or a load cell device positioned under a mattress of a bed.
Rantala discloses analogous alarm generation and artifact rejection device for preventing false alarms [par. 0002] comprising a first monitor device  (ECG monitor, #300) and a second monitor device comprising a bed motion sensor device (bed sensor, #100), typically a piezoelectric sensor, under a mattress of a patient bed in which the patient lies [par. 0009].
It would have been obvious to one of ordinary skill in the art before the effective filing date to substitute the second monitor device in the form of an accelerometer taught by Arora with a piezoelectric bed motion sensor under a mattress as taught by Rantala in order to detect motion artifacts within ECG signals to reduce the occurrence of false alarms, the substitution constituting a simple substitution of one known motion sensor for another known motion sensor. 


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arora et al. (US 2011/0245688) in view of Rantala (US 2016/0220197) and Lane et al. (US 2015/0077268) as applied to claim 1 above, and further in view of Kimoto et al. (JP 2017148365A), citations refer to machine translation.

[Claim 6] Arora discloses the processor (Fig. 1 #22) is coupled to the second monitor device (the processor is located in the electrocardiograph) [par. 0020] and the first monitor device (the processor receives messages/signals from the accelerometer) [par. 0006] but does not suggest locating the processor in a network or central station.
Kimoto discloses an analogous system for providing continuous monitoring of a patient while reducing false (unnecessary) alarms [abstract], the system comprising: a first monitor device (telemeter transmitter, #200) configured to measure one or more physiological attributes (electrocardiogram, respiratory, pulse, blood pressure, body temperature and oxygen saturation) associated with the patient [pars. 0004, 0017]; a second monitor device (movement detection unit, #104) configured to measure patient motion [pars. 0027, 0030]; and a processor (alarm control unit, #103) coupled with the first monitor device and the second monitor device, wherein the processor is configured to generate an alarm, based on data from the first monitor device corresponding to the one or more physiological attributes, and is further configured to suppress the alarm, based at least in part on the patient motion measured by the second monitor device, to reduce false alarms [pars. 0011, 0031].  Kimoto discloses the processor is located in at least one of a network (local area network) coupled with the first and second monitor devices or a central station (central monitor, #100) coupled with the first and second monitor devices [pars. 0005, 0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date to configure the system rendered obvious by Arora, Rantala and Lane to locate the processor in at least one of a network or central station coupled to the first and second monitoring devices as taught by Kimoto in .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
(1) Ogino (US 5,479,939) discloses a sleeping detection apparatus wherein a piezoelectric element in a bed indicates rough body movement such as getting in and out from the bed and turning over.
(2) Sannholm et al. (US 2016/0213309) discloses a system for determining sleep quality comprising piezoelectric sensors to measure a body motion signal wherein one or more spikes in the body motion signal and a step change in the at least one physiological property determined from the body motion signal (respiration cycle shape, respiration cycle amplitude, heartbeat cycle shape, heartbeat cycle amplitude, presence signal value) occurring simultaneously is determined to correspond to at least one user entering or exiting the bed and the body motion signal lacking a simultaneous step change in the at least one physiological property is determined to correspond to the body movement but no entering or exiting of the at least one user [par. 0050].
(3) Dines (GB 2431998A) discloses a detector device adapted to register movements of a person located on a bed or the like, such as may be caused by an epileptic seizure. An aligned pair of plates (2) are spaced apart beneath a mattress or the like. At least one plate (2) is resiliently deformable. A sensor (4, 5) is disposed between the plates to detect changes in load exerted thereon. Transducer 4 may comprise a PVDF piezoelectric device. Motion Alarm may also be used to detect cessation of breathing or if a patient leaves their bed [abstract].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J JENNESS whose telephone number is (571)270-5055.  The examiner can normally be reached on M-F 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571) 272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NATHAN J JENNESS/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        06 June 2021